Judgment of conviction of the County Court of Kings county reversed, and indictment dismissed, upon the ground that the evidence was insufficient to warrant a conviction, for the following *945reasons: (a) That the representation that defendant was interested in the automobile was not substantially variant from the truth in any view of the evidence; and (b) that the evidence did not clearly establish that defendant acted with any felonious intent. Blaekmar, P. J., Mills and Rich, JJ., concur; Kelly and Manning, JJ., dissent and vote to affirm.